Citation Nr: 1401745	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue was previously remanded by the Board in March 2013 for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2010 VA examination, the examiner stated that the Veteran was competent for VA and legal purposes and has never been adjudicated otherwise in a court.  However, the examiner went on to state that he could not make the determination as to competency without resort to mere speculation and without the assistance of a VARO field examiner.

A VARO field report dated in June 2010 found the Veteran incompetent to handle his funds.  In contrast, a May 2012 VA progress note located in the Virtual VA claims file indicates that a nurse practitioner found that there was no indication today or at previous four mental health appointments with this mental health provider that he is incompetent mentally.  A letter by the same nurse practioner dated in May 2012 stated that she has seen the Veteran five times for mental health appointments starting in February 2010.  She noted that the Veteran has been oriented, has regular contact with family, has clear cognition, above average memory, keen intellect, well-educated, and he expresses himself clearly.  His mood is calm and steady, and his personal hygiene habits are well within normal range.  He provides care for his cat, and he has been managing his social security payments successfully for many, many years.  

An August 2013 VA progress note indicated that cognitive screen suggests that Veteran's cognition has declined from May 2012 mild neurocognitive decline to a cognitive screen score in range for dementia.  Notably, the Veteran was unable to draw hour markers or time on a clock.  Following discussion with facility nurse documenting the Veteran's regular and ongoing decline (but with good orientation to time and place), Veteran has been given a provisional diagnosis of dementia NOS.  

The Veteran underwent a VA mental health examination in August 2013.  The examiner reviewed the claims file and marked that the Veteran is not competent to handle disbursement of VA funds.  However, the examiner failed to give a rationale supporting this opinion.  The examiner simply noted that the Veteran has a fiduciary, although he does not like it.  When discussing the Veteran's level of functioning, the examiner indicated that the Veteran is no longer plagued by hallucinations, suffers much less subjectively from secondary depression, and no longer qualifies by DSM-IV criteria as having acting schizophrenia symptoms.  Moreover, the Veteran was quite conversant about film, music, history, and any number of social and event topics.  Nevertheless, his dementia is apparent when specifically tested for memory function and other simple cognitive functions.  

Given the examiner's discussion of the Veteran's improved schizophrenia symptoms and declining dementia, it is unclear whether the examiner assessed that the Veteran is incompetent to handle his VA funds, or whether he was stating the fact that the Veteran is currently under fiduciary care.  The Board finds an addendum and clarifying opinion is necessary. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's current psychiatric disability.

2.  Return the claims file to the August 2013 VA addendum author for an adequate opinion to ascertain the Veteran's competency level.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and a notation that this review has taken place should be made in the examination report.  

The examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds

In making this determination, the examiner is asked to specifically address the appellant's psychiatric history and the field examination report that detailed the Veteran's progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her as to whether the Veteran is competent to handle disbursement of VA funds, and this should be fully set forth in the report of examination.

3.  Thereafter, the AMC should readjudicate the issue on appeal of whether the Veteran is competent to manage disbursement of VA funds.  If the benefit sought is not granted, the AMC should issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



